Title: From Thomas Jefferson to James Wood, 5 October 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Oct. 5th. 1780.

 I received a Letter from General Gates on the 14th. Sept. communicating Intelligence which he had received of a design meditated by the Enemy to make a lodgement at Portsmouth in this State. Tho’ I thought it very improbable under the then existing Circumstances it was yet my duty to communicate it to Congress and apprise them of our general Situation. In my Letter was this paragraph. ‘another circumstance should be previously determined on Supposition that an Invasion of this State should take place. A Spirit of disaffection, which had never been suspected, has lately discovered itself in the Counties of Washington, Montgomery, Henry and Bedford and had extended so far as that many hundreds had actually enlisted to serve his Britannic Majesty, had taken Oaths of Allegiance to him, and had concerted the time of Insurrection. The last of the Counties above mentioned is within sixty or seventy Miles of the Barracks in Albemarle, and had always been considered as a Barrier to any Enterprise on them from the Southward. Other Counties equally relied on may fail us in the Hour of trial. Should an Invasion of this State take place, and the progress of the Enemy, or other Circumstances render a Removal  of the Convention Troops necessary, to what place should they be removed? I would beg the Instructions of Congress on this head, and at this time, that we may at no future Time be at a loss when such a measure shall be rendered necessary.’ The Letter of the Board of War of Sept. 21st: was probably in consequence of mine. It has since appeared that the Enemy had meditated a great Embarkation, it’s destination unknown, tho’ generally beleived for the Southward. The Arrival of the French West India Fleet (tho’ not announced by public Authority, yet supported by so many concurring Informations from private Hands as to leave little Room for doubt) has probably prevented this movement, notwithstanding their being strengthened by the Arrival of Admiral Rodney with twelve Sail of the line and four frigates. The Accounts of the strength of the additional French Fleet vary from sixteen to nineteen sail of the line besides Frigates. The arrival of this Fleet must be put out of doubt before the Regiment mentioned in the Letter of the Board of War will have reached Orange Court House. Should it have actually arrived, it will effectually prevent any Embarkation from N. York, in which case that Regiment should make no Halt at Orange Court House or elsewhere, but make the best of their way to Hillsborough, where they are certainly wanted. By this Conveyance I send to Colo. Crockett his final Orders. I take for granted that some time will intervene between his Receipt of them and his actual march; sufficient probably to ascertain us of the Arrival of the French Fleet. Should it however be otherwise, I would be glad to be informed by Express of the day fixed on for his march, whenever it shall be fixed on with any certainty of its taking place, as under our present uncertainties I should think it proper to detain him till the actual Situation of things to the Northward is better known. Should it ever become necessary to remove the convention Troops you may be assured of being strengthened with Militia to your wish. I should be glad to have your disabled Arms sent here for Repair, unless you can have them Repaired at your post. There is no flag going hence to N. York, but Expresses pass on to General Washington every week almost. I will send the Letters of the Convention Officers by this channel and desire them to be forwarded by flag. Captains Jones, Fergusone, Coote, and Mr. McCarty have permission to remove their Quarters to Byram Ballard’s in Orange. The necessary change of parole you will of course have made.
I am with great esteem Sir Your most obedient humble servt.,

Th: Jefferson

 